Citation Nr: 0718480	
Decision Date: 06/20/07    Archive Date: 06/29/07

DOCKET NO.  05-17 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for hearing loss.

2. Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
varicose veins and a blood clot in the legs.


REPRESENTATION

Veteran represented by: Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Boominathan, Associate Counsel




INTRODUCTION

The veteran had active service from November 25, 1940 to 
December 9, 1940. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a September 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

Good or sufficient cause having been shown, the veteran's 
case has been advanced on the docket pursuant to the 
provisions of 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 
20.900(c) (2006).


FINDINGS OF FACT

1.  Hearing loss was not manifested during the veteran's 
service or for many years thereafter, nor is the current 
hearing loss otherwise related to service. 

2.  In a February 1949 rating decision, the RO denied the 
veteran's claim for service connection for varicose veins, 
right leg.  The RO notified the veteran of this decision and 
of his procedural and appellate rights in a February 1949 
letter, but the veteran did not appeal and that decision 
became final.  

3.  Evidence received since the February 1949 rating decision 
does not raise a reasonable possibility of substantiating the 
application for service connection for varicose veins or a 
blood clot of the legs. 




CONCLUSIONS OF LAW

1.  Hearing loss was not incurred in or aggravated by the 
veteran's active duty service.  38 U.S.C.A. §§ 1101, 1110, 
5107 (West 2002 & Supp. 2006); 38 C.F.R.  §§ 3.303, 3.385 
(2006).  

2.  The February 1949 rating decision denying service 
connection for varicose veins, right leg, is final.  
38 U.S.C.A. § 7105(c) (West 2002).  

3.  Evidence received since the February 1949 rating decision 
is not new and material and the veteran's claim is not 
reopened.  38 U.S.C.A. §§ 5104, 5108, 7105 (West 2002); 38 
C.F.R. §§ 3.104(a), 3.156(a), 20.1103 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

In the present claim, the veteran seeks service connection 
for hearing loss.  In support of his claim, he contends that 
his current hearing loss is due to firing off artillery 
shells and being near cannons.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and an 
organic disease of the neurological system (including 
sensorineural hearing loss) becomes manifest to a degree of 
10 percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. § 1101, 
1112, 1113, 1137; 38 C.F.R.           §§ 3.307, 3.309.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or 
greater; or when the thresholds for at least three of these 
frequencies are 25 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.  

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A 
veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence.  
See also 38 C.F.R. § 3.102 (2006).  When a veteran seeks 
benefits and the evidence is in relative equipoise, the 
veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The preponderance of the evidence must be against 
the claim for benefits to be denied.  See Alemany v. Brown, 9 
Vet. App. 518 (1996).  

Initially, the Board notes that the veteran's active duty 
service was from November 25, 1940 to December 9, 1940.  As 
the veteran did not serve for a period of 90 days or more, 
the presumptive provisions in 38 C.F.R. §§ 3.307, 3.309 are 
inapplicable.  See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  Hence, for service connection to be awarded 
in this appeal, hearing loss must have either manifested in-
service or all the evidence, including that pertinent to 
service, must establish that hearing loss was incurred in 
service.  38 C.F.R. §§ 3.303, 3.303(d).
 
On the authorized audiological evaluation in August 2006, 
pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
60
70
80
95
100
LEFT
65
80
80
90
90

Speech recognition ability was not tested as the veteran was 
unable to tolerate the high intensity of sound.  As there is 
evidence of auditory threshold at all levels of 40 decibels 
or greater, the Board finds that current bilateral hearing 
loss for VA purposes has been established.  See 38 C.F.R. 
§ 3.385.  

Nevertheless, a review of the evidence shows that service 
connection for hearing loss is not warranted.  There is no 
evidence of hearing loss during active duty service.  The 
veteran's enlistment and separation examinations do not show 
any hearing loss.  Specifically, upon separation the 
veteran's hearing in both ears was 20 out of 20.  After 
service, the first evidence of hearing loss is in 2004, in 
records from Livingston Audiology and Hearing Aid Center.  
There is no contrary evidence in the service medical records 
or any objective evidence thereafter to support a finding 
that the veteran had in-service hearing loss during active 
duty service.  There is also no evidence of continuity of 
symptomatology since service.  Thus, as there is no evidence 
of hearing loss in service or for more than sixty-four years 
after service, service connection is not warranted.  The 
Board finds that the veteran's absence of hearing loss during 
service, the normal findings on clinical evaluation at 
separation, and the fact that the first finding of hearing 
loss was more than sixty-four years after discharge to be 
more probative than his statements that he had hearing loss 
in-service.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) 
(evidence of a prolonged period without medical complaint can 
be considered, along with other factors concerning the 
veteran's health and medical treatment during and after 
military service).

Finally, there is no medical opinion of record relating the 
veteran's current bilateral hearing loss to service.  The 
August 2006 VA examiner stated that it is unlikely that the 
veteran's hearing loss is service connected as he only served 
one month in the military and was not in any type of combat.  
The examiner also noted that the veteran reported exposure to 
very little loud noise during his military training.  
Nonetheless, he did not etiologically connect the current 
hearing loss to service or any event of service.  Thus, this 
probative and persuasive evidence weighs against the 
veteran's claim.

Here, there is no evidence of any in-service hearing loss, 
continuity of symptomatology since service, or a medical 
nexus relating the veteran's current hearing loss to service.  
Hence, service connection cannot be granted.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Pond v. v. West, 
12 Vet. App. 341, 346 (1999).

The Board recognizes the veteran's belief that the hearing 
loss is due to his experience in service.  Nevertheless, in 
this case, the veteran has not been shown to have the 
professional expertise necessary to provide meaningful 
evidence regarding the causal relationship between the 
hearing loss and his active military service.  See Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge", aff'd sub nom. Routen v. West, 142 F.3d. 1434 
(Fed. Cir. 1998), cert. denied, 119 S.Ct. 404 (1998); see 
also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

The Board has reviewed the evidence and finds that a 
preponderance of the evidence is against the veteran's claim 
for service connection for hearing loss.  The doctrine of 
reasonable doubt has been considered but as the preponderance 
of the evidence is against the claim, it is not applicable.  
38 U.S.C.A. § 5107(b);  38 U.S.C.A. § 5107(b); see also, 
e.g., Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).   

New and Material Evidence

The veteran seeks service connection for varicose veins and a 
blood clot in the legs.  He claims that he could not fulfill 
his duties in the Army because of a blood clot in his right 
leg that could have killed him.  He asserts that he should 
have either been denied enlistment or had an operation on the 
blood clot in his leg.  After service, he contends that he 
was told by a private physician in 1959 that he would have to 
have the blood clot taken out or he would die, since the Army 
did not take care of the blood clot. 

The veteran's claim was initially denied in a February 1949 
rating decision.  Applicable law then, just as it does now, 
generally provided that if a pre-existing disorder is noted 
upon entry into service, service connection may be granted 
based on aggravation during service of that disorder.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); see Wagner v. 
Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  A pre-
existing injury or disease will be considered to have been 
aggravated by active military, naval, or air service, where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(a). Independent medical 
evidence is needed to support a finding that the preexisting 
disorder increased in severity in service.  See Paulson v. 
Brown, 7 Vet. App. 466, 470-471 (1995); Crowe v. Brown, 7 
Vet. App. 238, 246 (1994).

In 1949, the RO denied service connection for varicose veins, 
right leg, as the condition was noted at induction and there 
was no evidence of permanent increase in severity during 
service or at the time of discharge.  The RO notified the 
veteran of this decision in February 1949.  The veteran did 
not file a notice of disagreement.  Consequently, that 
decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 
20.1103.  

In July 2004, the RO received the veteran's claim seeking to 
reopen the claim of service connection for varicose veins and 
a blood clot in the legs.  When a claim is the subject of a 
prior final denial, it may nevertheless be reopened if new 
and material evidence is presented or secured.  38 U.S.C.A. § 
5108.  Prior unappealed decisions of the RO are final.  38 
U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.160(d), 
20.302(a) (2006).  If new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
VA shall reopen the claim and review it on a de novo basis.  
Manio v. Derwinski, 1 Vet. App 145 (1991).  

Effective August 29, 2001, the regulations defining "new and 
material evidence" were revised and clarify the types of 
assistance the VA will provide to a claimant attempting to 
reopen a previously denied claim.  38 C.F.R. §§ 3.156(a) and 
3.159(b).  These specific provisions are applicable only to 
claims filed on or after August 29, 2001.  

Under the revised regulations, new evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claims.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claims sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claims.  38 C.F.R. § 3.156(a) (2006).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

The Board has a jurisdictional responsibility to consider 
whether it was proper for a claim to be reopened, regardless 
of whether the previous action denying the claim was appealed 
to the Board.  Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 
2001).  

In the February 1949 rating decision, the RO considered the 
veteran's service medical records including the enlistment 
examination of November 24, 1940 which showed moderate 
varicose veins, right foot, and no edema.  A November 30, 
1940 service medical record showed that the veteran was 
observed and studied for a number of days and had a marked 
varicosity extending from the popliteal space down to the 'v' 
including the veins of the foot; the record also noted that 
there was considerable edema in the foot and leg.  A December 
9, 1940 report of physical examination, taken prior to 
discharge, noted that the veteran had a leg injury which 
caused the leg to swell at intervals.  The document indicated 
that the injury was not incurred in service, but while 
playing football in high school.  The veteran signed this 
document.  The veteran was given a medical discharge.  Of 
record at the time of the February 1949 rating decision was 
also the veteran's 1942 application for an Officer in the 
Signal Corps; the veteran indicated that he had a knee and 
ankle injury from football that was made worse by military 
service.

Since the February 1949 rating decision, the veteran has 
submitted medical records showing right vein ligation 
stripping in 1958 and a saphenous vein ligation and stripping 
in 1974.    

In the present appeal, new and material evidence has not been 
received to reopen the veteran's claim for service connection 
for varicose veins or a blood clot in the legs.  The veteran 
has submitted no evidence that relates to an unestablished 
fact necessary to substantiate the claim and raises a 
reasonable possibility of substantiating his claim.  
Specifically, there is no medical evidence that the varicose 
veins, which existed upon induction, were aggravated or 
increased in severity by service.  Here, there is no 
evidence, other than the veteran's assertions, that the 
varicose veins increased in severity during his two weeks of 
active duty service.  See Moray v. Brown, 5 Vet. App. 211 
(1993) (lay assertions on medical causation do not constitute 
material evidence to reopen a previously denied claim).  The 
evidence submitted after the February 1949 rating decision 
only shows that the veteran had vein ligation and stripping 
eighteen years after his discharge.  As there is no evidence 
that the varicose veins or blood clots increased in severity 
during the two weeks of the veteran's service, the newly 
received evidence is not material.  

The Board has carefully reviewed the record and has concluded 
new and material evidence has not been received to reopen the 
claim of service connection for varicose veins and a blood 
clot in the legs.  Therefore, the appeal is denied.

Duties to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2006).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got pertaining 
to your claim(s)." Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

Here, the RO notified the veteran of the information and 
evidence necessary to substantiate the claim and the 
respective responsibilities of each party for obtaining and 
submitting evidence by way of a July 2004 letter, which was 
sent prior to the September 2004 rating decision.  The letter 
notified the veteran that VA would obtain all relevant 
service department records or VA medical records.  The RO 
notified the veteran of his responsibility to respond in a 
timely manner to VA's requests for specific information and 
to provide a properly executed release so that VA could 
request the records for him.  The RO also requested the 
veteran to notify VA of additional information, which, in 
effect, would include any evidence in his possession.  The 
letter specifically notified the veteran that VA would obtain 
any relevant evidence in the possession of a federal 
department or agency.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) further redefined the 
requirements of the VCAA to include notice that a disability 
rating and an effective date for award of benefits would be 
assigned if service connection is granted.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
Board interprets the ruling in Dingess/Hartman as applying to 
any matter involving an award of a disability rating and/or 
an effective date for award of benefits.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim, and was provided with notice of the 
type of evidence necessary to establish a disability rating 
or effective date in a March 2006 letter.  

Additionally, in Kent v. Nicholson, 20 Vet. App. 1 (2006), 
the Court held that VA must notify a claimant of the evidence 
and information that is necessary to reopen the claim and VA 
must notify the claimant of the evidence and information that 
is necessary to establish entitlement to the underlying claim 
for the benefit sought by the claimant.  The VCAA requires, 
in the context of a claim to reopen, the Secretary to look at 
the bases for the denial in the prior decision and to respond 
with a notice letter that describes what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection for hearing loss that were 
found insufficient in the previous denial.  In the present 
case, the veteran was notified as to what type of evidence 
was necessary to reopen the claim in the July 2004 letter.  
Specifically, the veteran was notified of what constituted 
new and material evidence, and that service connection for 
varicose veins was denied in the February 1949 rating 
decision because there was no evidence that the varicose 
veins were aggravated in service.  The record shows that the 
veteran was able to meaningfully participate in the 
adjudication of the claim.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA, 
to include the provisions of Kent, have been satisfied.  

VA has obtained all relevant, identified, and available 
evidence.  There is a VA medical opinion of record with 
respect to the claim of service connection for hearing loss.  
VA has not obtained a VA examination with respect to the 
claim to reopen entitlement to service connection for 
varicose veins and blood clots in the legs.  An examination 
or opinion is necessary to make a decision on the claim when 
the record (1) contains competent evidence that the claimant 
has a current disability or persistent or recurrent symptoms 
of the disability; (2) contains evidence which indicates that 
the disability or symptoms may be associated with the 
claimant's active duty; and (3) does not contain sufficient 
medical evidence for VA to make a decision. 38 U.S.C.A. § 
5103A(d). However, an examination is not necessary if no new 
and material evidence is received. 38 C.F.R. § 
3.159(c)(4)(iii) (stating that paragraph (c)(4) applies to a 
claim to reopen a finally adjudicated claim only if new and 
material evidence is presented or secured).  Therefore, as 
the Board has concluded that no new and material evidence has 
been received to reopen the veteran's claim, an examination 
is not required. 

Based on the above, the Board finds that reasonable efforts 
have been made to obtain all available evidence.  The veteran 
has not referred to any additional, unobtained, available, 
relevant evidence.  Additionally, in April 2006 the veteran 
stated that he had no other information or evidence to give 
to substantiate his claim.  

The Board notes that there is a letter of record showing that 
the veteran's files were damaged in a fire.  Under such 
circumstances, the Court has held that there is a heightened 
obligation on the part of VA to explain findings and 
conclusions and to consider carefully the benefit of the 
doubt rule.  See Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991). 
    
It is further noted, however, that the case law does not 
lower the legal standard for proving a claim for service 
connection, but rather increases the Board's obligation to 
evaluate and discuss in its decision all of the evidence that 
may be favorable to the claimant.  See Russo v. Brown, 9 Vet. 
App. 46 (1996).  Moreover, there is no presumption, either in 
favor of the claimant or against VA, arising from missing 
records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 
(2005) (the Court declined to apply an 'adverse presumption' 
where records have been lost or destroyed while in Government 
control which would have required VA to disprove a claimant's 
allegation of injury or disease in service in these 
particular cases).  Moreover, the Board notes that the 
veteran's induction, separation, and medical discharge 
examinations are all of record.  The veteran has not referred 
to any additional service medical records which are not 
associated with the claims file.  Therefore, VA has satisfied 
all duties to notify and assist the veteran. 


ORDER

Service connection for hearing loss is denied.

New and material evidence having not been received to reopen 
a claim of entitlement to service connection for varicose 
veins and a blood clot in the legs, the claim remains final 
and the appeal is denied.




____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


